Citation Nr: 1107429	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1975 to August 
1995.  He received the Combat Infantryman Badge and had foreign 
service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
increased evaluations for the Veteran's bilateral knee 
disabilities.  He timely appealed those issues.

While the August 2008 rating decision on appeal only listed the 
Veteran's right knee chondromalacia patella, and not instability, 
his claim encompasses all service-connected knee disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
issues are as listed on the title page of this decision.  
Moreover, the discussion in the August 2008 rating action clearly 
addressed instability findings.  As such, both components of the 
claim have been adjudicated at the RO level, and there is no 
prejudice in the Board proceeding with appellate consideration at 
this time.

As asserted by his representative, the Veteran's claimed knee 
disabilities have caused him to leave his job as a painter.  The 
Board construes such statements as a claim for TDIU.  Such a 
claim is part and parcel of a claim for increased evaluation.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the 
Board has jurisdiction of that issue by virtue of having 
jurisdiction of the Veteran's increased evaluations for his 
bilateral knee disabilities.  

Unfortunately, the Board finds that the issue of entitlement to 
TDIU necessitates further development.  That issue is therefore 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is diagnosed with osteoarthritis of the knees, 
and has competently and credibly asserted that he experiences 
painful motion of his knees bilaterally throughout the appeal 
period.

2.  The Veteran's left knee demonstrates normal extension to 0 
degrees, with limitation of flexion to no worse than 125 degrees 
throughout the appeal period.

3.  The Veteran's left knee demonstrates slight instability, but 
not more, throughout the appeal period.

4.  The Veteran's right knee demonstrates normal extension to 0 
degrees, with a  limitation of flexion to no worse than 115 
degrees throughout the appeal period.

5.  The Veteran's right knee does not demonstrate more than 
slight instability throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's left knee chrondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

2.  Resolving doubt in favor of the Veteran, the criteria for a 
separate 10 percent evaluation left knee instability, beginning 
May 12, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.400(o)(2), 4.7, 4.71a, Diagnostic 
Code 5257 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's right knee chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  

Here, the Veteran was sent a letter in May 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims for 
increased evaluation and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA treatment and examination.  The Veteran has 
contested the adequacy of his June 2008 VA examination because x-
rays were not taken.  However, the lack of x-ray studies does not 
prejudice the Veteran in this case.  Indeed, the Veteran is 
already in receipt of 10 percent ratings for each knee based on 
x-ray evidence of arthritis, which is established by other 
evidence of record.  Additional x-ray evidence would not enable a 
higher evaluation in this case.
Moreover, the Veteran has not alleged any injury or dislocation 
of any knee joint.  Given that no traumatic injury has occurred 
and given that the Veteran has not alleged any abnormal motion, 
mal- or non-union or other such symptomatology of dislocation, 
current x-rays are not necessary to ascertain whether such 
symptomatology exists since the time of the last x-ray evidence 
of record.  Those x-rays were void of findings consistent with 
fracture, dislocation, or mal- or non-union of the tibia and 
fibula in this case.  Therefore, the Board finds that the June 
2008 VA examination is adequate for rating purposes in this case.  
See Barr, supra; see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (a VA examination must be based on an accurate 
factual premise). 

Further regarding the duty to assist, the Veteran's statements in 
support of his claims are of record.  Such statements do not 
identify any available outstanding evidence.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

The Board previously rendered a final decision as to evaluations 
with respect to the Veteran's bilateral knee disabilities in a 
September 2005 decision.  At that time, the Board denied an 
increased evaluation for the Veteran's right and left knee 
disabilities in excess of 10 percent.  However, the Board 
determined that the Veteran's right knee warranted a separate 10 
percent evaluation for instability of that knee beginning 
November 22, 2004.  The RO issued a December 2005 rating decision 
which implemented the Board's decision, granting the Veteran a 
separate 10 percent rating for instability of the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran filed his claim for increased evaluation for his 
bilateral knee disabilities in May 2008.  Thus, his left knee is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5260-5010.  His right knee is also 
currently evaluated as 10 percent disabling under Diagnostic Code 
5260-5010, with a separate 10 percent evaluation under Diagnostic 
Code 5257.  

Additionally, the Board notes that in non-initial claims for 
increase, an effective date of an increased evaluation can be 
assigned up to one year prior to the Veteran's filing of a claim 
for increase, as long as such an increase in evaluation is 
factually ascertainable during that one-year period.  See 38 
C.F.R. § 3.400(o)(2) (2010).  The Board's review of the record in 
this case was undertaken with such in mind.

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (emphasis added).  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion (emphasis added).  When the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints affected by 
limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is 
in order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is demonstrated 
in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 
0 degrees (full extension) to 140 degrees (full flexion).  See 38 
C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent 
rating may be assigned.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  A 30 percent rating may 
be assigned when flexion of the leg is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating may be assigned.  When 
extension is limited to 30 degrees, a 40 percent evaluation is 
assignable.  A 50 percent evaluation may be assigned when 
extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 
10 percent evaluation.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

VA treatment records from the appeal period demonstrate that the 
Veteran sought treatment for his bilateral knee disabilities in 
March and May 2008.  In March 2008, he complained of bilateral 
knee pain and "soreness."  He stated that the pain was 
constant, though it was worse later in the day.  He was currently 
working as a handyman and noted that kneeling and climbing 
ladders aggravated his knee pain.  He had a history of 
intraarticular corticosteroid injections, which had helped in the 
past.  The diagnosis was osteoarthritis of the bilateral knees.  
On examination, there was no erythema, significant effusions, 
bony hypertrophy or tenderness of the knees, bilaterally.  His 
range of motion was intact at that time.  He received injections 
of depomedrol and lidocaine bilaterally.

In May 2008, the Veteran sought treatment again, complaining of 
bilateral knee pain, and reporting that the March 2008 injections 
had not helped his symptoms.  

The Veteran underwent a VA examination of his knees in June 2008.  
The VA examiner noted the Veteran's x-rays of his knees from 2004 
and 2006.  He reported that he was experiencing more knee pain 
than in November 2004.  He stated that he was unable to kneel or 
climb ladders because of his knees.  His pain had reportedly 
worsened over the past year to a 6 or 7 out of 10, though it was 
considerably less with successful injections.  The Veteran noted 
that a week prior to the examination he had to quit a stress test 
after 12 minutes because of knee pain.  He was taking medication 
for his bilateral knee pain.  He also indicated that he would 
stop working and go home to rest in his recliner to relieve his 
pain.  The Veteran was currently employed in sales in a gun shop.  
He had stopped working as a handyman at the end of May 2008 due 
to his reported inability to climb ladders and kneel, which were 
significant aspects of his job.  

The Veteran reported that his right knee was generally worse than 
his left.  The pain in his knees was bilateral, constant and 
worse with activity.  His knees "would go out" approximately 
twice a month to twice a week, particularly when climbing up and 
down ladders.  In part due to this weakness and giving out, he 
discontinued work as a handyman.  The Veteran also had stiffness 
in his knees, particularly in the morning, though such stiffness 
improved with activity.  He had fatigability with repetitive 
stair climbing and walking, thus he limited himself to 10 minutes 
of walking.  He reportedly could only stand for 20 to 30 minutes 
at a time.  He denied swelling, heat and redness, locking, 
dislocation or recurrent subluxation, or flare-ups of his knee 
conditions.  He also denied any knee surgeries or injuries, and 
he did not require any crutches, braces, canes or corrective 
shoes for ambulation.  

On examination, the Veteran had a mildly antalgic gait, with no 
significant functional limitations on standing or walking.  His 
shoe wear pattern did not demonstrate any breakdown or abnormal 
weightbearing, and there was no ankylosis in either knee.  The 
right knee demonstrated no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, heat, or abnormal or 
guarding movement.  Right knee extension was to 0 degrees and 
flexion was to 115 degrees.  The Veteran's left knee likewise 
showed no evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal or 
guarding movement.  Left knee extension was o degrees and flexion 
was to 125 degrees.  Range of motion was not shown to be limited 
by pain bilaterally, nor did the knees exhibit any laxity on 
examination, as Lachman's and McMurray's tests were negative 
bilaterally.  The Veteran did not report any flare-ups, and he 
was not additionally limited in functionality due to fatigue, 
weakness, lack of endurance or incoordination on repetitive 
motion bilaterally.

X-rays dated in April 2006 were noted in the VA examination 
report.  Such studies showed no evidence of acute fracture or 
dislocation of the right knee.  Likewise, x-rays of the Veteran's 
left knee dated in November 2004 were unremarkable.

The VA examiner diagnosed the Veteran with bilateral patellar 
femoral syndrome with subjective reports of worsening pain.  She 
noted that the Veteran was mildly to moderately functionally 
impaired due to his bilateral knee disabilities.

In his September 2008 notice of disagreement, the Veteran stated 
that he had pain on motion and that he was not given x-rays 
during his June 2008 VA examination.  

Based on the foregoing evidence, the Board finds that the 
Veteran's current 10 percent evaluations for his right and left 
knee under Diagnostic Code 5260-5010 and that the Veteran's 10 
percent evaluation for instability of the right knee under 
Diagnostic Code 5257 are appropriate in this case, and therefore 
increased evaluations are not warranted.  However, the Board also 
finds that a separate 10 percent evaluation for instability of 
the Veteran's left knee under Diagnostic Code 5257 is warranted 
on the evidence of record.  The reasoning for these conclusions 
will be explained below.

The Board notes that the Veteran's current 10 percent evaluations 
for his right and left knee under Diagnostic Code 5260-5010 
contemplate his bilateral osteoarthritis.  

Additionally, the current range of motion measurements from the 
Veteran's knees from his VA examination in June 2008 demonstrate 
a normal range of motion in extension to 0 degrees bilaterally.  
Thus, the Veteran does not have a limitation in motion in 
extension in either knee.  Moreover, this is so even with 
repetitive motion.  In other words, there is no demonstrated loss 
in function due to pain, weakness, or related factors.  

Moreover, while the Veteran has limited flexion to 125 degrees 
and 115 degrees in his left and right knee, respectively.  Both 
of those values equate to a  noncompensable rating under 
Diagnostic Code 5260.  Indeed, to achieve a compensable 
evaluation under that code section, flexion must be limited to 60 
degrees or less.  

It is acknowledged that the Veteran has competently and credibly 
reported painful motion in his knees.  However, such is already 
accounted for by the 10 percent ratings already in effect under 
5260-5010.  There is no basis for a higher evaluation under 
Diagnostic Code 5010, as the knee is a single major joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who has both limitation of 
flexion and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in this case there is no showing of both loss of 
flexion and extension to compensable levels.  As such, assignment 
of separate ratings for both limited flexion and extension of the 
left knee is not appropriate here.

Additionally, the VA General Counsel has held that a Veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, 
it was held that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on x-
ray findings and limitation of motion, the limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  Such has been demonstrated in this case, and 
therefore, the Board must consider the propriety of a separate 
evaluation under Diagnostic Code 5257 for the period in question.  
(Again, such separate rating is already in effect for the right 
knee- the question for consideration is whether a separate rating 
should also apply for the left knee).

The Veteran is competent to state that his knees feel unstable 
and have given out on several occasions.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Specifically, he reported that his knees gave 
out approximately twice a month to as much as twice a week, 
particularly during activity such as climbing ladders, during his 
VA examination.  The Board finds such claims of instability are 
credible in this case, particularly in light of the Veteran's 
right knee instability which has already been currently assessed.  
Thus, a separate evaluation is warranted.

Regarding the rating percentage to be applied, it is noted that 
no laxity of the knees was shown on objective examination, and 
McMurray's and Lachman's testing was negative.  Additionally, the 
Veteran denied recurrent subluxation and dislocation at that 
time, as well as locking.  For these reasons, the Board finds 
that such reported instability of the knees to most closely 
approximate slight disability.  Accordingly, a separate 
evaluation of 10 percent for left knee instability is warranted 
here.  Such evidence of left knee instability is not demonstrated 
in this case prior to the filing of the claim for increase on May 
12, 2008.  Thus, the Board assigns that date as the date on which 
the Veteran's 10 percent evaluation for left knee instability is 
effective.  See 38 C.F.R. § 3.400(o)(2).

The Board further notes that, based on the evidence as detailed 
in pertinent part above, a rating in excess of that amount, for 
instability of either knee, is not for application in this case.  
See 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257.  

Regarding alternate diagnostic codes for consideration, the 
Veteran is not shown to have any complaints of, nor have any 
objective findings of locking, or mal- or non-union of the tibia 
and fibula to be present in this case, and accordingly, 
Diagnostic Codes 5258 and 5262 are not applicable in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262.

In sum, there is no support for evaluations in excess of 10 
percent for the arthritic component of the Veteran's knee 
disabilities, characterized as chrondromalacia patella.  The two 
10 percent ratings, one for each knee, thus remain unaltered.  In 
light of the credible testimony indicating left knee instability, 
a separate 10 percent rating under Diagnostic Code 5257 is 
warranted.  However, an evaluation in excess of 10 percent for 
instability of either knee is not justified.   The Board notes 
that in reaching these conclusions, the benefit of the doubt 
doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 115-
116.  When either of those elements has been satisfied, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected bilateral knee 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's bilateral knee disabilities.  As 
the rating schedule is adequate to evaluate the disabilities, 
referral for extraschedular consideration is not in order. 


ORDER

An evaluation in excess of 10 percent for the Veteran's left knee 
chondromalacia patella is denied.

A separate 10 percent evaluation for the Veteran's left knee 
instability is granted, effective May 12, 2008, subject to the 
regulations controlling the payment of monetary benefits.

An evaluation in excess of 10 percent for the Veteran's right 
knee chondromalacia patella is denied.

An evaluation in excess of 10 percent for the Veteran's right 
knee instability is denied.

REMAND

During the Veteran's VA examination in June 2008, he reported 
that he had worked as a handyman, but that he had left that job 
because his knee problems made it difficult to climb ladders and 
perform other physical activities.  He further stated at that 
time that he was currently employed in sales at a gun shop.  
However, his representative has noted in a July 2009 statement 
that the Veteran "gave up his mainstay of employment due to his 
service-connected knees."  Such indicates that the Veteran may 
currently be unemployed and that such unemployment may be due to 
his service-connected disabilities.  No opinion as to the 
Veteran's inability to obtain and maintain substantially gainful 
employment due to service-connected disabilities has been 
rendered; accordingly, the Board finds that a VA examination is 
necessary in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA 
treatment records from the Newington, 
Connecticut VA Medical Center since May 2008 
and associate them with the claims file.

2. After the above development has been 
completed to the extent possible, schedule 
the Veteran for a VA general medical 
examination.  The examiner should review the 
claims file in conjunction with the 
examination and indicate that such review has 
occurred.  

Following a claims file review and 
examination, the examiner should opine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected disabilities, to 
include his irritable bowel syndrome (IBS), 
bilateral knee, and right ankle disabilities 
either alone, or together, are sufficient to 
preclude substantially gainful employment in 
light of his professional qualifications and 
employment history and without consideration 
of his age or any nonservice-connected 
disorders.  

The VA examiner should specifically discuss 
the Veteran's noted employment as a 
handyman/painter, and his subsequent leaving 
of that profession due to his knees as 
alleged in his statements on appeal.  The VA 
examiner should also address the Veteran's 
noted employment in sales in a gun shop 
during his June 2008 VA examination in his or 
her opinion.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim of entitlement to TDIU.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


